Citation Nr: 1455514	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 10 percent for spondyloarthropathy, left hip.

4.  Entitlement to an evaluation in excess of 10 percent for spondyloarthropathy, right hip.

5.  Entitlement to an evaluation in excess of 10 percent for spondyloarthropathy, left knee.

6.  Entitlement to an evaluation in excess of 10 percent for chondromalacia, right knee, with arthritis, status post lateral release.

7.  Entitlement to an evaluation in excess of 10 percent for acne, folliculitis.
8.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left foot.

9.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right foot.

10.  Entitlement to a compensable evaluation for peripheral neuropathy, left upper extremity.

11.  Entitlement to a compensable evaluation for peripheral neuropathy, right upper extremity.

12.  Entitlement to a compensable evaluation for spondyloarthropathy, right shoulder

13.  Entitlement to a compensable evaluation for mycotic toenails.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 and from May 1971 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on August 27, 2012, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure outstanding VA treatment records and to provide the Veteran with additional VA examination.

As an initial matter, although the claims file contains VA treatment records from April 2012 to March 2013 from Cleveland VA Medical Center (VAMC) concerning the Veteran's genitourinary system and eventual prostate cancer diagnosis, records of treatment for his other conditions appear to be outstanding.  The most recent VA treatment record, other than those already mentioned, is a September 2010 diabetology note from Cleveland VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given that the Veteran is seeking increased evaluations for a  number of his service-connected disabilities, and he has stated that he receives all his treatment through Cleveland VAMC, such records could prove particularly probative in demonstrating the Veteran's current level of disability.  Therefore, on remand, the AOJ should procure all outstanding VA treatment records from September 2010 to present, and associate them with the claims file.

The Veteran contends that he is entitled to the following: evaluations in excess of 20 percent for degenerative arthritis of the lumbar spine and diabetes mellitus, type II; evaluations in excess of 10 percent for spondyloarthropathy of the left hip, right hip, and left knee, chondromalacia of the right knee, acne/folliculitis, and peripheral neuropathy of the left and right foot; and compensable evaluations for spondyloarthropathy of the right shoulder, peripheral neuropathy of the right and left upper extremity, and mycotic toenails.

At the August 2012 Board hearing, the Veteran testified that all of his orthopedic disabilities had worsened since his most recent VA examinations in 2010.  These include his lumbar, left and right hip, left and right knee, and right shoulder disabilities.    

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony noted above, on remand, additional VA examinations should be ordered to document the current severity of the Veteran's service-connected lumbar, left and right hip, left and right knee, and right shoulder disabilities.  38 C.F.R. § 3.159(c)(4) (2014). 
The Board also notes that subsequent to the Veteran's claim for increased evaluations for peripheral neuropathy of the right upper extremity and mycotic toenails, VA examinations for these disabilities have not been provided.  On remand, such examination should be conducted. 

Diabetes mellitus is rated in accordance with Diagnostic Code 7913.  A note that follows the criteria states the following: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  In a September 2010 Cleveland VAMC diabetology education note, retinopathy was listed as related to the Veteran's diabetes mellitus.  No such retinopathy was noted by the April 2010 VA examiner.  Therefore, on remand, an additional VA examination should be conducted to determine the current severity and manifestations of the Veteran's service-connected diabetes mellitus, type II, and specific findings provided regarding the severity of any such complications to potentially allow for separate ratings.  

Finally, the Veteran contends that he is unable to obtain or maintain substantial employment as a result of impairment caused by his service-connected disabilities and medications used for their treatment.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to increased ratings remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Additionally, while the separate evaluations of the Veteran's service-connected disabilities provide some information regarding the functional limitation caused by the individual disabilities, the Board finds that they do not adequately address the question of his employability in light of all his service-connected disabilities, particularly because he claims an inability to stay awake or concentrate enough to complete tasks as due to the combined effect of his pain and medications.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.  Given the Veteran's testimony at the August 2012 Board hearing that his pain medications result in limited concentration and an inability to stay awake, the examiner should particularly comment on such contentions

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's treatment at the Cleveland VAMC from September 2010 to the present and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his degenerative arthritis of the lumbar spine.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of this service-connected disability.

e.  The examiner should discuss the functional effect of the Veteran's lumbar disability, and any related medication's side effects, including effects on activities of daily living and on his occupation.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected left and right knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the left and right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the left and right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's knees during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  The examiner should fully describe any findings regarding left and right knee instability, including whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  Fully discuss the frequency and severity of such instability.

e.  The examiner should discuss the functional effect of the Veteran's left and right knee disabilities, and any related medication's side effects, including effects on activities of daily living and on his occupation.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part one, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected left and right hip disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the left and right hip and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the left and right hip after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's hips during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should discuss the functional effect of the Veteran's left and right hip disabilities, and any related medication's side effects, including effects on activities of daily living and on his occupation..

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to assess the current severity of his service-connected right shoulder disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

a.  The examiner must conduct full range of motion studies of the right shoulder and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right shoulder during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  The examiner should discuss the functional effect of the Veteran's right shoulder disability, and any related medication's side effects, including effects on activities of daily living and on his occupation.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing part one, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service-connected peripheral neuropathy, right upper extremity.  All testing deemed necessary by the examiner, to include EMG testing, should be performed, and all findings should be reported in detail.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the file, reports from the Veteran, and physical examination, indicate whether the Veteran has neuritis, neuralgia or paralysis of any affected nerve affecting the right upper extremity, and whether it is mild, moderate, or severe.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his service-connected mycotic toenails.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should describe the state of the Veteran's mycotic toenails disability currently, and to the extent possible, throughout the duration of the appeal period (March 2010 to present).  The examiner should specifically comment as to the percentage of the body and percentage of the exposed areas affected and the use, if any, of systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity and manifestations of his service-connected diabetes mellitus, type II.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner is asked to provide specific findings as to whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency. 

The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.  The examiner's attention is directed to a September 2010 diabetology education note wherein retinopathy was listed as a diabetes-related complication.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

9.  After completing the above development, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  
The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The examiner is asked to comment upon the Veteran's contentions at the August 2012 Board hearing that his service-connected disabilities, and the side-effects of the medication for such disabilities, render him unable to stay awake long enough to complete tasks, result in an inability to drive because he occasionally falls asleep and blacks out, and limit his ability to concentrate. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

10.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

11.  After completing the above directives, undertake any further development deemed appropriate and then readjudicate the issues on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




